 1
 2
 3
 4
 5
 6
 7
                               UNITED STATES DISTRICT COURT
 8
                                       DISTRICT OF NEVADA
 9
10
     JULIA A. GOLDBERG,                                     Case No.: 2:18-cv-01503-JCM-NJK
11
            Plaintiff(s),                                                 ORDER
12
     v.                                                               (Docket No. 54)
13
     WELLS FARGO HOME MORTGAGE,
14   INC., et al.,
15          Defendant(s).
16         Pending before the Court is Plaintiffs’ motion for clarification of participation in discovery
17 plan or in the alternative for an extension of time for submitting the discovery plan. With respect
18 to Plaintiffs’ confusion regarding local outside counsel, the Court’s order, Docket No. 53, and
19 Local Rules are clear. New counsel must enter an appearance on Plaintiffs’ behalf no later than
20 December 21, 2018. With respect to Plaintiffs’ request for an extension for the discovery plan,
21 the Court has issued a discovery schedule order in this case. Accordingly, Plaintiffs’ motion for
22 clarification or in the alternative for an extension of time is DENIED.
23         IT IS SO ORDERED.
24         Dated: December 14, 2018
25                                                               ______________________________
                                                                 Nancy J. Koppe
26                                                               United States Magistrate Judge
27
28

                                                     1
